El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Debemos dirimir en esta ocasión cuatro controversias dentro del campo de seguros de responsabilidad pública. Para ello debemos resolver: (1) cuál es la responsabilidad de cada una de las aseguradoras de una póliza combinada, bien sean solidarias o por determinados porcentajes o can-tidades, cuando una de éstas es declarada insolvente y sus-tituida por la Asociación de Garantía de Seguros Miscelá-neos de Puerto Rico; (2) si la cantidad máxima de ciento cincuenta mil dólares ($150,000), a la cual viene obligada a responder la Asociación en virtud de las disposiciones del Art. 38.080 del Código de Seguros, 26 L.P.R.A. see. 3808, se refiere a cada reclamación o al suceso u ocurrencia que origina diversas reclamaciones, y (3) si los tribunales de Puerto Rico tienen facultad para condenar a dicha Asocia-ción al pago de costas, intereses por temeridad y, conse-cuentemente, honorarios de abogado. La controversia res-tante se resuelve aplicando la norma de retroactividad establecida por este Tribunal en Nieves Cruz v. U.P.R., 151 D.P.R. 150 (2000).
H-i
El codemandante, Eddie Montañez López, tenía 14 años de edad cuando sufrió un accidente mientras corría bici-*403cleta, el 30 de junio de 1984. Aunque inicialmente fue aten-dido en otras instituciones, una vez el Hospital Universi-tario se hizo cargo del paciente el mismo día del accidente, toda la atención, diagnóstico y tratamiento del menor es-tuvo a cargo de los médicos del Hospital Universitario y del Hospital Pediátrico Universitario. El menor estuvo hospi-talizado durante cincuenta y seis días y fue sometido a seis operaciones quirúrgicas. Desarrolló gangrena, y para sal-var su vida fue necesario amputarle la pierna derecha a nivel de la cadera (desarticulación).
Luego de infructuosas negociaciones con la aseguradora —la Corporación Insular de Seguros— el 20 de enero de 1989 fue presentada una demanda por impericia médica contra la Universidad de Puerto Rico (Universidad) y su mencionada aseguradora en el entonces Tribunal Superior de Puerto Rico, Sala Superior de San Juan.
El 1ro de octubre de 1992, el tribunal (Hon. Pedro López Oliver, Juez) emitió una “sentencia parcial” en la que de-terminó que la Universidad había incurrido en negligencia en el tratamiento del menor codemandante, Eddie Monta-ñez López, y que dicha negligencia tuvo como efecto la des-articulación de la pierna derecha del menor. El dictamen sobre la cuantía de los daños quedó pendiente.
La Corporación Insular de Seguros fue declarada insol-vente en diciembre de 1992. Como consecuencia de los pro-cedimientos de liquidación de dicha aseguradora, se para-lizaron todos los procedimientos en que ésta era parte. Posteriormente, compareció al litigio la Asociación de Ga-rantía de Seguros Misceláneos de Puerto Rico (Asociación) para ofrecer representación legal y cubierta a la parte de-mandada, bajo la póliza que había emitido la Corporación Insular de Seguros y que estaba vigente en la fecha de los hechos.
El 12 de abril de 1994 la Asociación consignó la suma de ciento cincuenta mil dólares ($150,000) y alegó que esa era *404la cantidad máxima que venía obligada a satisfacer, según lo dispuesto en el Art. 38.080 del Código de Seguros, 26 L.P.R.A. see. 3808.
A partir de ese momento, la controversia en el caso se centró en el monto de la obligación por la cual debía responder la Asociación como sucesora en interés de la Corpo-ración Insular de Seguros, la única aseguradora de la Uni-versidad que fue demandada, por lo cual la Asociación alegó que sólo respondía hasta el máximo de la suma consignada. No descubrió, sin embargo, al realizar la refe-rida consignación, que la póliza que cubría el evento en cuestión era combinada, expedida por varias aseguradoras en determinados porcentajes, ni hizo intento alguno para acumular como parte a estas otras aseguradoras.
Mientras tanto, la Legislatura aprobó la Ley Núm. 98 de 24 de agosto de 1994, la cual enmendó el Art. 41.050 del Código de Seguros, 26 L.P.R.A. see. 4105, con el fin de in-cluir a la Universidad dentro de los límites de responsabi-lidad por impericia médico-hospitalaria que impone la Ley Núm. 104 de 29 de junio de 1955, según enmendada, cono-cida como Ley de Reclamaciones y Demandas contra el Es-tado, 32 L.P.R.A. see. 3077 et seq.
El tribunal dictó una resolución el 15 de marzo de 1996 (Hon. Carmen Celinda Ríos, Jueza), en la cual determinó que la responsabilidad de la Asociación estaba limitada al máximo de ciento cincuenta mil dólares ($150,000) por cada reclamante, y que ésta no respondía por las partidas correspondientes a costas, intereses y honorarios de abo-gado impuestas a la aseguradora insolvente.
Determinó dicho tribunal que, existiendo en este caso dos reclamantes, la obligación de la Asociación, de pro-barse los daños alegados, era la de satisfacer una suma no mayor de ciento cincuenta mil dólares ($150,000) a cada uno de ellos. Además, ordenó a la parte demandada que *405sometiera copia de la póliza de seguros otorgada por la Corporación Insular de Seguros a favor de la Universidad.
El 1ro de mayo de 1997 la Asociación presentó una mo-ción en la cual solicitó la desestimación del pleito o que se dictara sentencia sumaria a su favor. Además alegó, por primera vez, que la Ley Núm. 98, supra, había limitado la responsabilidad de la Universidad a ciento cincuenta mil dólares ($150,000) en reclamaciones múltiples, que dicha ley era retroactiva y, por lo tanto, había quedado liberada de toda responsabilidad cuando satisfizo la cantidad de ciento cincuenta mil dólares ($150,000) previamente consignada. Al oponerse a la mencionada moción de sen-tencia sumaria, los apelantes declararon y alegaron que, ante la evasión de la Asociación de producir el documento de seguro completo,(1) habían hecho unas gestiones parti-culares mediante las cuales descubrieron que la póliza en cuestión era combinada (en la que participaban otras aseguradoras). Por lo que, aún en caso de que la responsa-bilidad de la Asociación fuese hasta el máximo de ciento cincuenta mil dólares ($150,000), las otras aseguradoras debían responder por los porcentajes a los que se obligaron hasta el límite de la póliza, volviendo a reiterarse en la aplicación prospectiva de la citada Ley Núm. 98.
No obstante, el 21 de abril de 1998 el Tribunal de Pri-mera Instancia (Hon. Felicita Pérez Rivera, Jueza) dictó una sentencia sumaria en la que determinó que la Ley Núm. 98, supra, era de aplicación retroactiva, y declaró *406que la suma consignada de ciento cincuenta mil dólares ($150,000) constituía la cantidad total que la Asociación venía obligada a pagar, como sucesora en interés de la Cor-poración Insular de Seguros.
Inconformes con esta determinación, los demandantes acudieron en apelación ante el Tribunal de Circuito de Ape-laciones, el cual confirmó la sentencia apelada.
Oportunamente acudieron en apelación ante nos, por existir conflictos de sentencias de varios paneles del Tribunal de Circuito de Apelaciones, e imputan que incidió dicho foro intermedio al confirmar la aplicación retroactiva de la Ley Núm. 98, supra, a los hechos del presente caso.
Además, plantean los demandantes que incidieron el Tribunal de Circuito de Apelaciones y el Tribunal de Pri-mera Instancia al determinar que las otras compañías de seguros que conjuntamente con la Corporación Insular de Seguros expidieron la póliza en este caso no responden mancomunadamente de la sentencia que por los daños que sufrieron los demandantes recaerá en su día.
Los apelantes también nos exhortan a determinar que el límite máximo por el cual viene obligada a responder la Asociación, cuando sustituye a una compañía aseguradora que ha advenido a ser insolvente, se refiere a cada recla-mación y no a cada suceso u ocurrencia. Insisten, además, en que la Asociación también responde por los intereses legales y por las costas y honorarios de abogado que genere el pleito.
II
Hace poco tiempo tuvimos la oportunidad de pronun-ciarnos sobre la aplicación prospectiva de la Ley Núm. 98, supra. Véase Nieves Cruz v. U.P.R., 151 D.P.R. 150 (2000).
La Ley Núm. 98, supra, que enmendó el citado Art. 41.050 del Código de Seguros con el propósito de incluir a la Universidad dentro de los límites de responsabi-*407lidad que cobijan al Estado Libre Asociado de Puerto Rico(2) en los casos por actos constitutivos de impericia médica o actos constitutivos de culpa o negligencia de una institución de salud operada por la Universidad, será apli-cada sólo prospectivamente a aquellos casos cuyas causas de acción hayan surgido estando vigente dicha ley. Nieves Cruz v. U.P.R., supra. Véanse, además: Art. 3 del Código Civil, 31 L.P.R.A. see. 3; Arce Oliveras v. E.L.A., 122 D.P.R. 877, 879 (1988); Rodríguez Ríos v. E.L.A., 116 D.P.R. 102, 104, 106 (1985); Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Vázquez v. Morales, 114 D.P.R. 822 (1983); Aguilar v. Vázquez, 6 D.P.R. 1, 9 (1904). No estamos frente a nin-guna de las excepcionales circunstancias que ameritan apartarse de dicha norma. Vélez v. Srio. de Justicia, supra; Vázquez v. Morales, supra.
Los hechos que dieron lugar a la demanda ocurrieron entre el 30 de junio de 1984 y el 17 de agosto de 1984, cuando el paciente fue dado de alta del hospital. En ese momento surgió la causa de acción. La demanda fue pre-sentada el 20 de enero de 1989, y el 1ro de octubre de 1992 se emitió una “sentencia parcial”(3) en la cual se declaraba responsables a los demandados. La citada Ley Núm. 98 fue aprobada el 24 de agosto de 1994. El Tribunal de Circuito de Apelaciones determinó que esta ley era de aplicación a este caso porque la sentencia que adjudicó y dispuso de la totalidad de la controversia entre las partes se dictó el 21 de abril de 1998, luego de aprobada la ley, a pesar de que la causa de acción y la presentación de la demanda ocurrie-ron con anterioridad a la aprobación de ésta. Al así resolver, incurrió en el error señalado.
*408hH
La Asociación fue creada por la Ley Núm. 72 de 17 de agosto de 1991,(4) 26 L.P.R.A. see. 3801 et seq., y es sucesora de la derogada Asociación de Garantías de Seguros de Todas Clases excepto Vida, Incapacidad y Salud de Puerto Rico. El propósito de su creación fue establecer un mecanismo para el pago de reclamaciones cubiertas bajo determinadas pólizas de seguro, con el fin de evitar excesivas dilaciones en el pago y evitar pérdidas financieras a los reclamantes o tenedores de pólizas como resultado de la insolvencia de un asegurador. 26 L.P.R.A. see. 3802.(5) El estatuto obliga a interpretar liberalmente sus disposiciones para lograr el propósito que persigue. 26 L.P.R.A. see. 3804.(6) Véase, además, AA.A v. Librotex, Inc., 141 D.P.R. 375 (1996).
Se plantea que incidieron el Tribunal de Primera Ins-tancia y el Tribunal de Circuito de Apelaciones al determi-nar que, a pesar de que la póliza que cubre la presente reclamación es una póliza combinada donde participaron en distintas proporciones otras compañías de seguros, és-tas no responden, además, a la Corporación Insular de Se-*409guros en las proporciones a las que se obligaron, no obs-tante la situación de insolvencia de la Corporación y de ésta haber sido sustituida por la Asociación.
Como hemos indicado, mediante la Sentencia de 21 de abril de 1998, el tribunal de instancia concluyó que
... habiendo la parte demandante retirado la suma de ciento cincuenta mil (150,000) dólares consignada por la Asociación, conforme a las disposiciones de la Ley Núm. 98 del 24 de agosto de 1994, [aparentemente el tribunal de instancia con-funde el Artículo 3808 del Código de Seguros con la Ley Núm. 98, confusión que “pasa” al tribunal apelativo] constituyendo ésta, la cantidad mayor que viene obligada a pagar la Asocia-ción, como sucesora en interés de Corporación Insular de Se-guros, se da por concluido el trámite procesal que requirió la presente reclamación de epígrafe.
La parte demandante alegó ante el Tribunal de Circuito de Apelaciones que esta determinación tuvo el efecto de liberar a las compañías aseguradoras participantes en el sindicato.(7)
Sobre este planteamiento, el Tribunal de Circuito de Apelaciones se limitó a señalar que la parte apelante “no trajo al pleito a otras aseguradoras, además, una vez adju-dicada la responsabilidad de la Universidad de Puerto Rico y la cuantía máxima a pagar según dispone la ley, y dado el hecho que la misma fue consignada, se torna académica cualquier otra controversia”. La parte peticionaria sos-tiene, en síntesis, que era innecesario traer a las otras ase-guradoras al pleito una vez que fue emplazada la Corpora-ción Insular de Seguros, a tenor con el Art. 11.220 del Código de Seguros, 26 L.P.R.A. see. 1122.
El citado Art. 11.220 establece:
(l)-Dos o más aseguradores autorizados podrán expedir con-juntamente una póliza de aseguradores que lleve sus nombres, *410y serán solidariamente responsables de la misma. Un asegu-rador podrá expedir pólizas a nombre de un departamento de aseguradores y dichas pólizas indicarán claramente el verda-dero nombre del asegurador.
(2) Dos o más aseguradores autorizados podrán, con la apro-bación del Comisionado, expedir una póliza combinada, que contendrá disposiciones sustancialmente como sigue:
(a) Que los aseguradores que otorgan la póliza serán solida-riamente responsables de la cantidad total de cualesquiera da-ños o perjuicios, de acuerdo con los términos de la póliza, o de determinados porcentajes o cantidades de los mismos, montan-tes a la cantidad total del seguro de acuerdo con la póliza.
(b) Que la notificación de cualquier procedimiento legal, o de cualquier aviso o prueba de pérdidas, requerido por dicha pó-liza, constituirá emplazamiento de todos dichos aseguradores.
(3) Esta sección no se aplicará a las obligaciones de cofiadores. (Énfasis suplido.) 26 L.P.R.A. see. 1122.
En virtud de la letra clara de ese estatuto, basta que se emplace a cualquiera de los aseguradores suscriptores para que los otros aseguradores queden emplazados. Por lo tanto, una vez emplazada la Corporación Insular de Segu-ros, era innecesario que los demandantes acumularan a cada aseguradora por separado.(8) Erró el Tribunal de Cir-cuito de Apelaciones al decretar que los apelantes debieron traer al pleito a las otras aseguradoras, ya que es el propio estatuto el que dispone que quedarán emplazados todos los aseguradores que expidieron la póliza combinada con el sólo aviso legal a uno de ellos.(9)
*411IV
¿Les aplica a las compañías aseguradoras que suscribie-ron la póliza sindicalizada junto con la Corporación Insular de Seguros el límite de ciento cincuenta mil dólares ($150,000) que establece el estatuto para la Asociación? Concluimos en la negativa.
En el caso de autos existía una póliza de seguros vigente(10) desde el 30 de junio de 1983 hasta el 30 de junio de 1986, con una cubierta de hasta quinientos mil dólares ($500,000) por ocurrencia y doscientos cincuenta mil dólares ($250,000) por reclamación, suscrita por cuatro aseguradoras, a saber: Corporación Insular de Seguros en un 30% de la obligación; Insurance Company of North America en un 30% de la obligación; Sun Alliance Insurance en un 25%, y El Fénix de Puerto Rico Seguros San Miguel, Inc. en un 15%. Al no aplicarse a la Universidad retroactivamente los límites de responsabilidad del Estado,(11) el Art. 20.040(12) ordena que los aseguradores respondan *412hasta el grado de la indemnización cobrable real y efecti-vamente provista por dicho seguro, es decir, hasta el límite del seguro. Las aseguradoras se obligaron directamente con el asegurado Universidad a cubrir una porción del riesgo, creando entre ellas una obligación mancomunada. La aseguradora que advino a estado de insolvencia, Corpo-ración Insular de Seguros, está representada aquí por la Asociación y es a quien le aplican los límites de ciento cin-cuenta mil dólares ($150,000) por reclamación que han sido estatuidos en el Art. 38.080 del Código de Seguros, supra.
Las obligaciones mancomunadas son aquellas en las que se produce un concurso de personas o una pluralidad de sujetos en una misma parte, ya sea del lado del deudor o del acreedor. Las obligaciones que tienen la deuda fijada en prorrateo de las partes, es decir, en que cada una de las personas sea deudora o acreedora de una parte proporcional de la prestación, se denominan mancomunadas a prorrata. Esta es la situación de autos. Aquellas en que cada una de las personas pueda reclamar o tenga que satisfacer íntegramente la prestación, por tratarse de un frente único, se denominan solidarias. Véase E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puertorriqueño, San Juan, Ed. Equity, 1991, T. V, pág. 136.
El concurso de una pluralidad de deudores en una relación obligatoria tiene como característica el que cada deudor lo es de una parte correspondiente del débito total, *413tal como establece el Art. 1090 del Código Civil.(13) Por ello, nos dice el profesor Vázquez Bote:
Es característica de estas obligaciones el reparto proporcional o prorrateado del débito entre los distintos deudores, o de la deuda entre los diversos acreedores. [S]e trata de una relación obligatoria en que, formalmente, se manifiesta una sola rela-ción de débito y de garantía, pero que, realmente, implica una pluralidad de obligaciones, tantas [como] acreedores o deudo-res aparezcan relacionados. “[E]l crédito o la deuda se presu-mirán divididos en tantas partes como acreedores o deudores haya, reputándose créditos o deudas distintos unos de otros”. Vázquez Bote, op. cit., págs. 137-138.
Por ello cada deudor sólo está obligado a satisfacer su parte correspondiente del débito, y si estuviésemos ante un caso en que la prestación fuese indivisible y uno de los deudores resultara insolvente, “no estarán los demás obligados a suplir su falta”. 31 L.P.R.A. sec. 3103.(14)
En el caso de autos, la insolvencia de la aseguradora no afecta las obligaciones de las otras aseguradoras, dado el caso que su responsabilidad es de porcentajes fijos,(15) pre-viamente establecidos, de una cantidad previamente determinada. Todos los aseguradores son responsables en el descargo de la obligación que contrajeron directamente con la asegurada de distribuir un riesgo entre ellos, cada cual compartiendo una porción del riesgo.
*414Subsiste por ello la obligación del reparto prorrateado o proporcional del débito en la parte correspondiente a la que se obligaron, considerando a la Asociación como el ase-gurador insolvente Corporación Insular de Seguros, hasta el límite de su obligación, y teniendo todos sus derechos, poderes y obligaciones como si no estuviese insolvente hasta tal límite, tal cual ordena el claro lenguaje del legis-lador en el Art. 38.080 del Código de Seguros, supra. El pago efectuado por la Asociación no tiene el efecto de redu-cir la responsabilidad de las otras aseguradoras.
La situación que nos ocupa no está expresamente dispuesta en el Código de Seguros, por cuanto en esta ocasión se trata de una sola póliza de seguros primaria que suscribieran varias aseguradoras, donde la aseguradora líder y encargada es la que ha advenido a la insolvencia. Pero no hay duda de que, por analogía, las disposiciones del Código de Seguros que estatuyen un orden de prelación cuando varias pólizas primarias concurren con un asegurador insolvente que es sustituido por una asociación de garantía, nos pueden servir de guía sobre la intención legislativa de que se recobre, incluso primero, de las otras pólizas (o aseguradores) antes de recurrir a las asociaciones de garantía.(16) Por ello establece el Art. 38.120 del Código de Seguros que:
(1) [CJualquier persona que tenga una reclamación contra un asegurador bajo cualquier disposición de una póliza que no sea una póliza de un asegurador insolvente, que sea también una reclamación cubierta, se le requerirá que agote primero sus derechos bajo tal póliza. Cualquier cantidad pagadera en una reclamación cubierta bajo este Capítulo se reducirá en la cantidad de cualquier recobro bajo tal póliza de seguro.
*415(2) Cualquier persona que tenga una reclamación que puede ser recobrada de más de una asociación de garantía de seguros o su equivalente, gestionará primero su recobro de la asocia-ción del lugar de residencia del asegurado, excepto que si fuere una reclamación de un asegurado por daños a la propiedad localizada permanentemente, gestionará primero el recobro de la Asociación en que esté ubicada la propiedad. Cualquier re-cobro bajo este Capítulo se reducirá en la suma del recobro obtenido de cualquier otra asociación de garantía de seguros o su equivalente. (Énfasis suplido.) 26 L.P.R.A. see. 3812.
Por ello no nos queda duda de que, en casos como el de autos, en los cuales comparece la Asociación con otras ase-guradoras que suscriben una sola póliza combinada, éstas también vienen obligadas a responder.
V
Es preciso determinar si la suma máxima de ciento cin-cuenta mil (150,000) dólares por la que responde legal-mente la Asociación cuando sustituye a una compañía ase-guradora que ha advenido a la insolvencia, se trata de una “por reclamación”, o ya bien “por accidente u ocurrencia”.
Surge de los autos que tanto el entonces menor Eddie Montañez López como su señora madre Ana López Prieto son demandantes en este caso con reclamaciones separa-das e independientes dentro de la misma acción y que am-bos sufrieron daños a causa de los eventos que, según ad-judicó el tribunal de instancia en su “sentencia parcial” de 1ro de octubre de 1992, se debieron a la negligencia de la demandada Universidad. Ambos demandantes ejercen sus causas de acción separadas con sus propios e independien-tes daños que vienen obligados a probar. Véanse: Hernández v. Fournier, 80 D.P.R. 93, 96 (1957); Santini Rivera v. Serv. Air, Inc., 137 D.P.R. 1 (1994). ¿Pero tienen derecho a ser indemnizados por la Asociación independientemente hasta el límite máximo que protege a la Asociación?
*416La distinción fundamental entre los conceptos “por accidente u ocurrencia” y “por reclamación”, conforme al uso común en la industria del seguro, es que las cláusulas que establecen máximos “por accidente” o “por ocurrencia” han de ser interpretadas a base de la causa del accidente y no a base de su efecto. Así, pues, cuando una causa próxima, ininterrumpida y continua resulta en daños a más de una persona, hay un solo accidente u ocurrencia dentro del significado de la cláusula “por accidente u ocurrencia”, que limita la responsabilidad del asegurador a cierta cantidad por cada evento,(17) sin importar el número de reclamaciones (causas de acción) independientes que surjan de este accidente u ocurrencia.
No obstante, el término “por reclamación” (each claim) no se refiere a cada accidente u ocurrencia, sino a cada condena de daños independiente (each jugdment) por la cual el asegurado resulte responsable como consecuencia de un accidente; es decir, cada causa de acción indepen-diente. Véanse: 12 Couch on Insurance 3d Sec. 172:12 (1998); Anotación, Liability Insurance: What is “Claim” Under Deductibility-Per-Claim Clause, 60 A.L.R.4th 893 (1988).
El Código de Seguros establece que como parte de los deberes de la Asociación, ésta vendrá obligada a pa-gar reclamaciones cubiertas existentes antes de la determinación de la insolvencia y tal obligación se satisfará pagando al reclamante una cantidad que no excederá de ciento cincuenta mil dólares ($150,000) por reclamación. 26 L.P.R.A. see. 3808.
*417Conforme a la definición que establece el estatuto (26 L.P.R.A. see. 3805, Definiciones), “reclamante” significa todo asegurado que presente una reclamación como asegu-rado o toda persona que presente una reclamación por res-ponsabilidad civil. Ninguna persona que sea un afiliado del asegurador insolvente podrá ser un reclamante.
Por otro lado, el Art. 38.050(6)(a)(b) del Código de Segu-ros dispone:
(6) Reclamación. cubierta.-Signifíca una reclamación no pa-gada, incluyendo una de primas no devengadas que surja de, y esté dentro de la cubierta y esté sujeta a los límites aplicables de una póliza de seguro a la cual aplique este Capítulo que haya sido emitida por un asegurador conforme a lo dispuesto en este título si tal asegurador se convierte en asegurador in-solvente luego de la fecha de vigencia de este Capítulo y donde:
(a) El reclamante o el asegurado sea un residente de Puerto Rico al momento en que ocurra el suceso contra el cual se asegura. Para entidades que no sean un individuo, la residen-cia de un reclamante o de un asegurado es el estado donde radica su sitio principal de negocio al momento de ocurrir el evento asegurado, o
(b) La propiedad de la cual surge la reclamación está per-manentemente localizada en Puerto Rico.
Reclamación cubierta.-No incluirá cantidad alguna adjudi-cada como daños punitivos o ejemplares-, ni procurados como devolución de primas bajo un plan de tarifaje retrospectivo; ni que se deba a un reasegurador, asegurador, asociación de sus-cripción conjunta o asociación suscriptorajpor concepto de re-cobros por subrogación o de otro modo. (Enfasis suplido.) 26 L.P.R.A. see. 3805.
Es notable que del lenguaje del estatuto no se evidencia la intención(18) específica de limitar las reclamaciones a aquellas por accidente u ocurrencia,(19) ni el número de reclamaciones que puedan configurarse de un accidente. en particular. Se define una reclamación cubierta *418como “una reclamación no pagada ... [que] esté dentro de la cubierta y esté sujeta a los límites aplicables de una póliza de seguro ... que haya sido emitida por un asegurador ...”. (Énfasis suplido.) 26 L.P.R.A. see. 3805. Por lo que la Aso-ciación nunca vendrá obligada a pagar a un reclamante una suma en exceso de la obligación del asegurador in sol - vente bajo la póliza emitida, suma que deberá ser mayor de cien dólares ($100) pero no podrá exceder de ciento cin-cuenta mil dólares ($150,000) por reclamación. (26 L.P.R.A. see. 3808). Cualquier restricción adicional deberá surgir de la póliza que suscribieran el asegurador y el asegurado.(20)
Corresponde a los tribunales interpretar liberalmente el sentido y significado de las palabras y cláusulas contenidas en el estatuto de manera que se logre el objetivo y propósito de proveer protección al asegurado, de pa-gar las reclamaciones cubiertas y de evitar excesivas dilaciones en el pago y pérdidas financieras a los reclamantes o tenedores de pólizas como resultado de la insolvencia de un asegurador. 26 L.P.R.A. see. 3804.
Con ese mandato en perspectiva, no tenemos base para sustituir la palabra “reclamación” por las de “accidente u ocurrencia”, sustrayéndole su común y ordinaria acepción para imprimirle otro significado. El estatuto no utiliza las palabras accidente ni ocurrencia. Expresamente aplica el recobro de ciento cincuenta mil dólares ($150,000) a cada reclamación.(21) Resolver lo contrario significaría enmen-dar jurisprudencialmente el estatuto.
*419No podemos concluir que la intención del legislador fue la de limitar la responsabilidad de la Asociación a la cantidad de ciento cincuenta mil dólares ($150,000), independientemente del número de reclamantes, perjudicados, causas de acción o reclamaciones que pudiesen presentarse motivadas por un accidente u ocurrencia. Si hay alguna limitación por accidente u ocurrencia, deberá surgir de la póliza suscrita entre las partes.
VI
Además, debemos determinar si responde esta Asocia-ción por los intereses legales, las costas y los honorarios de abogado que genere el pleito, aun cuando otorgarlos sobre-pase la cantidad límite por reclamación que la Asociación está obligada a pagar.
El Tribunal de Primera Instancia, analizando cierta ju-risprudencia de los tribunales estatales,(22) decidió que la Asociación es responsable solamente por las “reclamacio-*420nes cubiertas” para los fines de la ley habilitadora, por lo que no responde por las costas, los honorarios de abogado y los intereses legales que genere el pleito. No coincidimos con tal determinación.
El claro mandato en el lenguaje del inciso (2) del citado Art. 38.080, a los efectos de que la Asociación “[s]e considerará como el asegurador hasta el límite de su obligación en las reclamaciones cubiertas y hasta tal límite tendrá todos los derechos, poderes y obligaciones del asegurador insolvente como si este no estuviera insolvente” (26 L.P.R.A. sec. 3808(2)), extiende las obligaciones del asegurador insolvente a la Asociación hasta el límite de su responsabilidad. Las obligaciones del asegurador insolvente son coextensivas a la Asociación hasta tal límite. Por lo que, sin duda, responde la Asociación por todo lo que respondería un litigante común dentro del límite estatuido. ¿Pero cuál es la situación cuando, como en autos, las mencionadas partidas sobrepasan dicho límite?
La Asociación es una entidad compulsoria compuesta por todos los aseguradores autorizados a tramitar toda clase de seguros en Puerto Rico, excepto aquellos ex-presamente excluidos por la ley. 26 L.P.R.A. see. 3803. Pertenecer a la Asociación es una condición que la ley les impone a todos los aseguradores concernidos que pretendan contratar seguros en Puerto Rico. 26 L.P.R.A. see. 3806. Se crea con el propósito principal de satisfacer reclamaciones exigibles bajo pólizas de seguro contra aseguradores miembros, declarados insolventes por un tribunal de jurisdicción competente, para evitar pérdidas y dilaciones excesivas a los reclamantes. 26 L.P.R.A. see. 3802.
Los dineros para el pago de dichas reclamaciones pro-vienen de un fondo creado mediante derramas que se im-ponen a los aseguradores miembros, en proporción de hasta un máximo de dos por ciento (2%) de las primas *421anuales que cada uno haya suscrito en Puerto Rico. 26 L.P.R.A. see. 3808(3). Los aseguradores miembros pueden recobrar hasta el cien por ciento (100%) de dichas derra-mas mediante aumentos en las primas de seguros. Ello queda evidenciado en el estatuto, que establece:

Sec. 3816,-Derramas en las tarifas

Las tarifas y primas cargadas sobre las pólizas de seguro a las cuales aplica este Capítulo incluirán aquella porción que sea suficiente para recobrar una cantidad igual a las sumas que el asegurador miembro pague a la Asociación, menos cua-lesquiera sumas que la Asociación devuelva al asegurador miembro y tales tarifas no se considerarán excesivas porque contengan una cantidad razonablemente calculada para reco-brar las derramas que pague el asegurador miembro.
Es decir, las reclamaciones contra un asegurador insolvente se absorben, de primera intención, por la industria de seguros mediante el mecanismo de las derramas y por los compradores de seguros en última instancia. Cf. Com. de Seguros v. Builders Ins. Co., 108 D.P.R. 625 (1979). Además, la Asociación podrá reembolsar a los aseguradores miembros cualquier excedente, en proporción a su aportación, si al final de cualquier año calendario los activos exceden las obligaciones. 26 L.P.R.A. see. 3808(b)(6).
La Asamblea Legislativa fue minuciosa al disponer sobre los detalles relacionados con la intervención de la Asociación en estos procesos especiales, sin embargo, no consignó específicamente en la ley si los intereses, las costas y los honorarios de abogado son o no son pagaderos por la Asociación. No los incluyó en el estatuto como tampoco los excluyó. La razón es clara. En estricta hermenéutica, sabemos que lo que no se regula por la ley especial, está sujeto a las disposiciones generales aplicables del derecho civil que versan sobre la materia. Art. 12 del Código Civil, 31 L.P.R.A. sec. 12. Véase, además, Rosa Resto v. Rodrí*422guez Solis, 111 D.P.R. 89 (1981). Cuando no existen excep-ciones a los términos positivos de un estatuto, se presume que la intención de la Legislatura fue que no los hubiese. La Asamblea Legislativa, cuando ha querido excluir de las costas, los intereses por temeridad y los honorarios de abo-gado a algún tipo de litigante, expresamente lo ha consignado.(23) Fue la intención legislativa que toda contro-versia que involucrase a la Asociación con el pago de cos-tas, intereses legales y honorarios de abogado, dependiese de los estatutos procesales que regulan la material.(24)
M £
La Regia 44 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, rige la controversia ante nos, así como la jurisprudencia aplicable.
Examinemos la Regla 44.1 de Procedimiento Civil(25) que estatuye y dispone sobre las costas y los honorarios de abogado. En materia de costas, lo que regulamos es el re-embolso a la parte que resulte victoriosa de los gastos ne-cesarios y razonables que satisfizo durante el transcurso del proceso. Se imponen las costas porque se entiende que esta forma de tributar a los ciudadanos obliga a aquellos que utilizan los servicios judiciales a llevar una carga ma*423yor que los contribuyentes en general y son, además, un factor que detiene la litigiosidad, ya que una justicia total-mente gratuita traería toda clase de litigios a los tribunales. R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Ed. Michie de Puerto Rico, 1997, Cap. 42, págs. 284-288. El Estado, como cualquier ciudadano particular, puede ser condenado a pagar costas.(26)
Para efectos de esta controversia, la citada Regla 44.1 de Procedimiento Civil es clara: “Las costas le serán concedidas a la parte a cuyo favor se resuelva el pleito o se dicte sentencia en apelación, excepto en aquellos casos en que se dispusiera lo contrario por ley o por estas reglas.” (Énfasis suplido.) Nada disponen las reglas ni la ley especial que creara la Asociación sobre las costas, por lo que debemos presumir que la intención del legislador fue concederlas. Ausente una expresión legislativa sobre este particular, no podemos enunciar razón alguna para exceptuar a la Asociación a lo que ni siquiera el Estado está exceptuado.
Conforme a la norma de hermenéutica, a los efectos de que “se entiende permitido lo que no está prohibido”(27) o qui non impróbat, aprobat, hemos de llegar a la misma conclusión en cuanto a los honorarios de abogado. Éstos son una condena especial que se impone al litigante que ha acudido a los tribunales en manifiesta temeridad o frivolidad por haber ocupado innecesariamente el tiempo de la administración de la justicia. El propósito es desalen-*424tar esa práctica y resarcir a la víctima del litigio temerario de parte de los gastos en que incurrió. Hernández Colón, op. cit., págs. 291-292. El Estado no es responsable por los honorarios por temeridad.(28)
La determinación de temeridad es de carácter individual. El tribunal ha de apreciar la existencia de temeridad en la actuación de la parte litigante. Por ello, los honorarios no son automáticos ni parte de la sentencia condenatoria. La obligación de satisfacer una condena por temeridad surge como resultado de la conducta de la parte que se arriesga a litigar un caso y debe asumir la responsabilidad por sus actos. Torres Ortiz v. E.L.A., 136 D.P.R. 556 (1994). Aunque es discrecional del juzgador determinar si ha habido o no temeridad y la fijación de la cuantía, una vez determinada la temeridad, su imposición es mandatoria. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 727.
El legislador, para evitar el fracaso de los propósitos de la ley, y reconociendo la particular composición de la Aso-ciación y de su posibilidad de ejecutar con temeridad, no la invistió estatutariamente del privilegio estatal de excep-tuarla del pago de honorarios de abogado.
Por su parte, la Regla 44.3 de Procedimiento Civil(29) establece dos tipos de intereses legales: el interés *425postsentencia, al que tiene derecho toda parte que obtenga a su favor una sentencia y que ha de computarse sobre la cuantía de la sentencia desde el momento en que ésta se dicte hasta que sea satisfecha, con el objetivo de evitar “la posposición irrazonable en el cumplimiento de las obliga-ciones existentes y estimular el pago en el menor tiempo posible”. Además, establece el interés presentencia que ha-brá de imponerse sobre la cuantía de la sentencia a la parte que haya procedido con temeridad. En casos de cobro de dinero, se computará desde que haya surgido la causa de acción hasta la fecha en que se dicte sentencia, y en casos de daños y perjuicios, desde la presentación de la demanda hasta la fecha en que se dicte sentencia, salvo aquellas excepciones que la misma regla dispone.
En Insurance Co. of P.R. v. Tribunal Superior, 100 D.P.R. 405 (1972), analizando la antigua Regla 44.4, en lo sustancial igual a la actual 44.3, reiteramos que
[l]a imposición de intereses [por temeridad] es de naturaleza idéntica a la imposición de honorarios de abogado. Ambos pro-ceden cuando la parte perdidosa ha sido temeraria y ambos persiguen idénticos propósitos: disuadir la litigación y alentar las transacciones, mediante sanciones a la parte temeraria que compensen los perjuicios económicos y las molestias pro-ducto de su temeridad sufridas por la otra parte.
No obstante, los intereses que han de acumularse desde el momento en que finalmente se dicte sentencia, proceden como cuestión de ley y no son contrarios a las leyes de inmunidad gubernamental, por lo que son exigi-*426bles, incluso, contra el Estado. Éste responde como cual-quier litigante común de las costas y los intereses postsen-tencia, aun cuando la concesión de estas partidas tenga el efecto de que la totalidad de la sentencia sobrepase la can-tidad límite que establece la citada Ley de Reclamaciones y Demandas contra el Estado.
El derecho de un litigante victorioso a recobrar esos intereses postsentencia es estatutario. Véanse: Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III; 32 L.P.R.A. see. 3083; Insurance Co. of P.R. v. Tribunal Superior, supra. Véase, además, Municipio de Mayagüez v. Rivera, 113 D.P.R. 467 (1982). Estos intereses forman parte de la sentencia dictada y pueden ser recobrados, aun cuando no se mencionen en la misma. P.R. & Ame. Ins. Co. v. Tribunal Superior, 84 D.P.R. 621, 622-623 (1962). El propósito de esta regla es promover que el deudor de una sentencia se ajuste con prontitud a los términos de ésta y compense expeditamente al acreedor de la misma.
El Art. 14 de nuestro Código Civil, 31 L.P.R.A. sec. 14, dispone que cuando la ley es clara y libre de toda ambigüedad, su letra no debe ser menospreciada bajo el pretexto de cumplir su espíritu. La letra del inciso (a) de la citada regla no puede ser más clara: bajo sus disposiciones es mandatorio el que un tribunal, al dictar una sentencia en que ordene el pago de dinero, imponga el pago de interés al tipo legal sobre la cuantía de la sentencia sin excepción de clase alguna. Municipio de Mayagüez v. Rivera, supra, págs. 469-470.
Cuando se creó la ley que originó la Asociación, la Legislatura era consciente de la existencia de nuestras Reglas de Procedimiento Civil. No debemos desautorizar su uso so pretexto de cumplir con el espíritu de la ley. Con su inclusión quedan bien servidos tanto la política pública que está detrás de nuestras Reglas de Procedimiento Civil, como la letra y el espíritu de la ley especial, de proveer un *427mecanismo expedito para el pago y, asimismo, el mandato de interpretación liberal para la consecución de dichos propósitos. 26 L.P.R.A. sees. 3802 y 3804.
Evidentemente, la Asamblea Legislativa quiso tratar a la Asociación como a un litigante común y de ninguna forma pretendió equipararla al Estado en sus inmunidades. No quiso proveerle “una patente de corso para el litigio” que tuviera la consecuencia de derrotar la política pública y los propósitos que originaron la ley.(30) Más aún, una interpretación contraria tendría el efecto indeseable de que un asegurado, uno de los sujetos que intenta proteger esta ley, sea el que, a la larga, tenga que pagar por la temeridad en que incurrió la propia Asociación. En este caso, el asegurado es la Universidad, por lo que las partidas serían pagadas con fondos públicos.
No hay indicación alguna en la ley especial que comen-tamos que conduzca a pensar que el legislador intentara una aplicación diferente de estas reglas a la Asociación, aun cuando ello ocasione que la cuantía finalmente adjudi-cada sobrepase el límite de $150,000.
Pero es claro que, en equidad, no le podemos adjudicar la temeridad de la aseguradora insolvente a la Asociación. Ella sólo puede ser responsable por su propia temeridad —en aquellos casos en que lo sea— aspecto que de ninguna forma estamos adjudicando en este momento. Ya hemos dicho que la determinación de temeridad es individual. Por ello la Asociación no está obligada a pagar *428honorarios de abogado e intereses por temeridad en los que se incurrió previo a la insolvencia de la aseguradora y a su comparecencia en el caso de autos. Adjudicamos que la Asociación responde de las costas y los intereses legales postsentencia de la que en su día recaiga, aún si sobrepa-sare el límite de $150,000, en una cantidad proporcional a su responsabilidad compartida con las otras aseguradoras y la Universidad. También adjudicamos que la Asociación responde por los intereses por temeridad y honorarios de abogado en los casos en que respondería un litigante común.
Este Tribunal resuelve que erró el Tribunal de Circuito de Apelaciones al confirmar la sentencia sumaria del Tribunal de Primera Instancia. Por lo tanto, dictará una sen-tencia que devuelve el caso al Tribunal de Primera Instan-cia para que continúen los procedimientos conforme a lo resuelto.
El Juez Asociado Señor Corrada Del Río está conforme con los Acápites desde el I hasta el V, y disintió de los Acápites VI y VII. Los Jueces Asociados Señores Hernán-dez Denton y Rivera Pérez no intervinieron.

 Surge de los autos que el 2 de jimio de 1997 la representación legal de la Asociación de Garantía de Seguros Misceláneos de Puerto Rico (Asociación) presentó ante el Tribunal una moción donde alegaban, en respuesta a las solicitudes formales de la parte demandante de copia certificada de la póliza en cuestión, que la copia de la póliza que entregaron a los demandantes el 8 de octubre de 1996 era todo lo que tenían en su expediente. Aducían, no obstante, no poder certificar que era la totali-dad de la póliza por no ser ellos los custodios de los récord de la Corporación Insular de Seguros, sino el Comisionado de Seguros. La póliza fue entregada por el Secreta-rio de Hacienda, Área de Seguros Públicos, el 25 de junio. El hecho de que la póliza está es una sindicalizada surge de la primera, y penúltima páginas del documento de noventa y dos páginas.


 26 L.P.R.A. see. 4105.


 Esta denominada “Sentencia Parcial” no posee los requisitos para que pueda ser considerada como tal. Véase Regla 43.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 La creación de la Asociación también fue posterior a los hechos que propician la causa de acción en el caso de autos. A estos efectos, nos dice el profesor Couch:
“Most states have enacted statutes that establish mechanisms for paying claims against insolvent insurers. These mechanisms, commonly in the form of ‘guaranty associations’ or ‘guaranty funds,’ assure the protection of policyholders in the event of an insurer’s insolvency. Such statutes have been held not to have retroactive application.” (Énfasis suplido.) 1 Couch on Insurance 3d Sec. 6:26, págs. 6-54 a 6-55 (1997).


 “Sec. 3802. Propósito
“El propósito de este Capítulo es crear un mecanismo para el pago de reclama-ciones cubiertas bajo determinadas pólizas de seguro con el fin de evitar excesivas dilaciones en el pago, evitar pérdidas financieras a los reclamantes o tenedores de pólizas como resultado de la insolvencia de un asegurador, ayudar a detectar y pre-venir la insolvencia de aseguradores y establecer una asociación que distribuya el costo de esta protección entre los aseguradores mediante la imposición de derramas.”


 “See. 3804. Interpretación
“Este Capítulo se interpretará liberalmente para lograr el propósito establecido en la see. 3802 de este título. Dicho propósito servirá de ayuda y guía en la interpre-tación de este Capítulo.”


 Es práctica usual en la industria del seguro que organizaciones de asegura-dores o reaseguradores suscriban en conjunto ciertos tipos de pólizas donde compar-ten primas, gastos y pérdidas en cantidades preacordadas. 14 Holmes’ Appleman on Insurance 2d Sec. 102.6, pág. 65.


 Además, la póliza de referencia, en la primera página, contiene una disposi-ción que dispone: “It is understood that the leader company, Corporación Insular de Seguros, will adjust all claims and that the Insured will negotiate solely with said leader for settlement for all first party claims unless said leader shall enter into receivership or enter into any bankruptcy situation.” Como vemos, la aseguradora Corporación Insular de Seguros era la aseguradora líder encargada de todos los trámites y la llamada por contrato a negociar con la asegurada —Universidad de Puerto Rico— cualquier reclamación.


 Ese lenguaje no es ajeno al Código de Seguros de Puerto Rico. Véase, a modo de comparación, el inciso (2) de la sección 3509, en referencia a los Aseguradores del país del plan de Lloyd, una sociedad de aseguradores individuales no incorporados. Ésta dispone que U[c]ualquier sentencia dictada contra una o más de las partes de-mandadas, según se especifica en el inciso (1) en una acción que surja de las tran-sacciones de seguros del asegurador del Lloyd será igualmente obligatoria para todos *411y cada uno de los aseguradores o suscriptores individuales, estén o no estén mencio-nados como partes en la acción. Cualquiera de los dichos aseguradores o suscriptores individuales que tuviere que efectuar un pago por encima de su participación pro-porcional tendrá pleno derecho de su reembolso por parte de los otros aseguradores o suscriptores”. (Énfasis suplido.)


 De los alegatos de las partes surge una controversia sobre el alcance de la cubierta de la póliza sindicalizada titulada “Seguro Comprensivo de Responsabilidad General” (Comprehensive All Risk Policy), en cuanto si la sindicalización cubre todas las secciones de la póliza (I-VII) o está limitada a la Sección I, que cubre la propiedad de la Universidad únicamente. Ese asunto de cubierta no fue planteado ante noso-tros ni tenemos los elementos de juicio para dilucidarlo, por lo que habrá de ser atendido por el Tribunal de Primera Instancia.


 Es menester señalar que según establece el párrafo 2 del Art. 20.040 (26 L.P.R.A see. 2004), las aseguradoras no podrán invocar la inmunidad del Estado. Véase Pérez v. Maryland Casualty Co., 78 D.P.R. 475 (1955).


 El Art. 20.040 del Código de Seguros, supra, establece lo siguiente:
“(1) La obtención de un seguro de responsabilidad por el Estado Libre Asociado de Puerto Rico, sus dependencias o entidades, y por los municipios y otras subdivi-siones políticas, no constituirá ni se estimará que constituye una renuncia de inmu-nidad gubernamental, si la hubiere, en la responsabilidad por actos u omisiones en que hubiere mediado culpa o negligencia por agentes y empleados públicos, excepto hasta el grado de la indemnización cobrable real y efectivamente provista por dicho *412seguro en cuanto a un suceso en particular; sin embargo, no se considerará que existe tal renuncia de inmunidad en cuanto a ningún litigio contra tal entidad pública, nombrada como parte demandada, a menos que sea así estipulado en el mismo por dicha entidad.
“(2) Todas [las] pólizas de seguro deberán disponer que el asegurador no podrá aducir la defensa de inmunidad gubernamental en virtud de ninguna acción incoada contra el asegurador con arreglo a dicha póliza o en virtud de la misma.” (Énfasis suplido.)


 “Concurrencia de dos o más acreedores o deudores; obligación solidaria
“La concurrencia de dos o más acreedores o de dos o más deudores en una sola obligación no implica que cada uno de aquéllos tenga derecho a pedir ni cada uno de éstos deba prestar íntegramente las cosas objeto de la misma. Sólo habrá lugar a esto cuando la obligación expresamente lo determine, constituyéndose con el carácter de solidaria.” Art. 1090 del Código Civil, 31 L.P.R.A. see. 3101.


 “Sfec. 3103 — Efectos de la Indivisibilidad
“Si la división fuere imposible, sólo pequdicarán al derecho de los acreedores los actos colectivos de éstos, y sólo podrá hacerse efectiva la deuda procediendo contra todos los deudores. Si alguno de éstos resultare insolvente, no estarán los demás obligados a suplir su falta.”


 Aim en el caso de que la obligación entre las aseguradoras fuera solidaria y una de ellas la satisficiera, surgiría a su haber un crédito y el derecho a reclamar nivelación o contribución; esto es, la cuantía satisfecha en exceso de su responsabi-lidad objetiva. Ramos v. Caparra Dairy, Inc., 116 D.P.R. 60 (1985).


 Igual tratamiento se le ha dado en las jurisdicciones estatales, cuando com-parecen asociaciones de garantía con aseguradores solventes:
“Before a claimant will be allowed recovery from a guarantee fund he must exhaust his recovery from all other sources. Thus, when a secondary insurer is available, the secondary insurer should be responsible in the absence of specific language to the contrary.” 1 Couch on Insurance 3d, Sec. 6:29, pág. 6-61 (1995).


 Para un análisis más profundo de qué constituye una “ocurrencia o acciden-te” y los problemas que esta distinción ha generado, véanse: 12 Couch on Insurance 3d Secs. 172:12-172:21 (1998); R. Keeton, Insurance Law: A Guide to Fundamental Principles, Legal Doctrines, and Commercial Prctices, St. Paul, West Publishing Co., 1988, Sec. 5.4(g); Anotación, What Constitutes Single Accident or Occurrence Within Liability Policy Limiting Insurer’s Liability to a Specified Amount Per Accident or Occurrence, 64 A.L.R.4th 668 (1988).


 De un examen exhaustivo del historial legislativo de la Ley Núm. 72 de 17 de agosto de 1991, que crea la Asociación, tampoco se desprende dicha intención.


 A modo de comparación, véase la Ley de Seguro de Responsabilidad Obliga-torio para Vehículos de Motor, 26 L.P.R.A. sec. 8052(j), en la que el estatuto especí-ficamente limita la cubierta a tres mil dólares ($3,000) por accidente.


 Aparentemente, según surge de la póliza presentada en evidencia, el máximo agregado de cubierta bajo la póliza es de quinientos mil dólares ($500,000). En otras palabras, la sentencia que se dicte en este caso no podrá obligar a las aseguradoras al pago combinado de una cantidad mayor de $500,000 pactada bajo la póliza ni de $250,000 por cada una de las reclamaciones. Esto es, la suma total de las partidas relativas a cada uno de los reclamantes, por lo tanto, no podrá exceder de $500,000.


 En las jurisdicciones estatales, la opinión sobre esta controversia está dividida. A pesar de que en algunas jurisdicciones se ha considerado que la cantidad *419máxima a ser recobrada de una asociación de garantía es del límite impuesto no importa cuántas causas de acción resulten, en otras se ha considerado que dichas reclamaciones han de ser consideradas como múltiples para los fines del estatuto. Couch, supra, Vol. 1, Sec. 6:33, pág. 6-71. Véanse, además: H.K. Porter Co. v. Pennsylvania Ins. Guar. Ass’n, 75 F.3d 137 (3er Cir. 1996); Ramage v. Alabama Ins. Guar. Ass’n, 919 F.2d 1010 (5to Cir. 1990); Oglesby v. Liberty Mut. Ins. Co., 832 P.2d 834 esc. 11 (Okl. 1992).


 Hemos encontrado opiniones de otras jurisdicciones más convincentes, por ser sus estatutos más afines a los nuestros y a nuestros propósitos. Véanse: Sifers v. General Marine Catering Co., 892 F.2d 386 (5to Cir. 1990); Ramage v. Alabama Ins. Guar. Ass’n, supra; FIGA v. R.V.M.P. Corp., 874 F.2d 1528 (11vo Cir. 1989); Stone v. Kentucky Ins. Guar. Ass’n, 908 S.W.2d 675 (1995).
Sobre este tema, nos comenta el profesor Couch:
“The issues of whether costs, attorneys’ fees, penalties and interest are recoverable from a state insurance guarantee fund may depend upon statutory language specific to these items. Under some statutes, the guarantee fund is liable for contractual, but not statutory obligations. Under such statutes, attorneys’ fees and penalties are not recoverable from the fund. An exception to this rule arises when the insolvent insurer’s policy covered such fees. Other jurisdictions place the guarantee fund in the shoes of the insolvent insurer and allow recovery against the fund for any element of damages that would have been recoverable from the insurer had it been solvent, including attorneys fees, and statutory penalties.” (Citas omitidas.) Couch, supra, Vol. 1, Sec. 6:31, págs. 6-64 a 6-64.


 Véase 32 L.P.R.A. see. 3083.


 Couch, supra, Vol. 1, Sec. 6:31.


 “Regla 44.1. Las costas y honorarios de abogados
“(a) Su concesión. — Las costas le serán concedidas a la parte a cuyo favor se resuelva el pleito o se dicte sentencia en apelación, excepto en aquellos casos en que se dispusiera lo contrario por ley o por estas reglas. Las costas que podrá conceder el tribunal son los gastos incurridos necesariamente en la tramitación de un pleito o procedimiento que la ley ordena o que el tribunal, a su discreción, estima que un litigante debe reembolsar a otro.
“(d) Honorarios de abogado .-En caso que cualquier parte o su abogado haya procedido con temeridad o frivolidad, el tribunal deberá imponerle en su sentencia al responsable el pago de una suma por concepto de honorarios de abogado que el tribunal entienda correspondan a tal conducta.” (Énfasis suplido.)


 “Regirán para las acciones aquí autorizadas los términos prescriptivos fija-dos en las leyes aplicables. La sentencia contra el Estado no incluirá en ningún caso el pago de intereses por período alguno anterior a la sentencia ni concederá daños punitivos. La imposición de costas se regirá por el procedimiento ordinario.” (Enfasis suplido.) 26 L.P.R.A. see. 3083.


 Pueblo v. Valdés Sánchez, 140 D.P.R. 490 (1996); Campos del Toro v. Ame. Transit Corp., 113 D.P.R. 337 (1982).


 Véanse: Sucn. Arroyo v. Municipio, 81 D.P.R. 434 (1959), y su progenie; De León v. Sria. de Instrucción, 116 D.P.R. 687 (1985); Colondres Vélez v. Bayrón Vélez, 114 D.P.R. 833 (1983).


 “Regla 44.3. Interés legal
“(a) Se incluirán intereses al tipo que ñje por reglamento la Junta Financiera de la Oficina del Comisionado de Instituciones Financieras y que está en vigor al mo-mento de dictarse la sentencia, en toda sentencia que ordena el pago de dinero, a computarse sobre la cuantía de la sentencia desde la fecha en que se dictó la senten-cia y hasta que ésta sea satisfecha, incluyendo costas y honorarios de abogado. El tipo de interés se hará constar en la sentencia.
“La Junta fijará y revisará periódicamente la tasa de interés por sentencia tomando en consideración el movimiento en el mercado y con el objetivo de desalen-tar la radicación de demandas frívolas, evitar la posposición irrazonable en el cum-plimiento de las obligaciones existentes y estimular el pago de las sentencias en el menor tiempo posible.
*425“0)) El tribunal también impondrá a la parte que haya procedido con temeridad el pago de interés al tipo que haya fijado la Junta en virtud del inciso (a) de esta regla y que esté en vigor al momento de dictarse la sentencia desde que haya surgido la causa de acción en todo caso de cobro de dinero y desde la radicación de la de-manda, en casos de daños y perjuicios, y hasta la fecha en que se dicte sentencia a computarse sobre la cuantía de la sentencia, excepto cuando la parte demandada sea el Estado Libre Asociado de Puerto Rico, sus municipios, agencias, instrumentalida-des o funcionarios en su carácter oficial. El tipo de interés se hará constar en la sentencia.” (Énfasis suplido.) 32 L.P.R.A. Ap. III.


 Adelantamos, por medio de este pronunciamiento, el propósito de alentar las transacciones y prevenir los pleitos frívolos, y evitamos promover el que la Asociación pudiera incurrir en tácticas dilatorias, tanto durante el litigio como en el pago de las sentencias, ya que podría invertir todos los conceptos de costas, honorarios de abo-gado e intereses y la sentencia en su totalidad a un interés mayor, y en el neto no tendría que pagar suma alguna por estos conceptos. Se vería “recompensada” por excesivas dilaciones en el pago de las sentencias y provocaría que los demandantes victoriosos fuesen objeto de pérdida económica sustancial en contra de la política pública que alimenta la creación de la Asociación. Véanse: Sifers v. General Marine Catering Co., supra; Ramage v. Alabama Ins. Guar. Ass'n, supra; Stone v. Kentucky Ins. Guar. Ass’n, supra.